Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 1 of 32

                                                                     wiieaw~swa
                                                                          A1ta~a          3


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA                       SEP 02 2020
                             ATLANTA DIVISION
                                                                                    16 eaa~

   BERKELEY VENTURES II,          LLC,        I
                     Plaintiff,
   V.                                             CIVIL ACTION NO.
                                                  1: 19—CV—5523—ODE
   SIONIC MOBILE CORPORATION and
   RONALD D. HERMAN,
                     Defendants.



                                            ORDER
        This matter is before the Court on                     several motions:                   (1)

  Defendant      Sionic    Mobile     Corporation’s         Motion        to        Disqualify

  Busch,    Slipakoff,     Mills     &   Slomka,      LLC    as   Counsel            of       Record

  (hereinafter “Motion to            Disqualify”)        [Doc.     9];        (2)    Defendant

  Sionic Mobile Corporation’s Motion to Dismiss                      [Docs.              10, 11];~
  Defendant      Sionic    Mobile    Corporation’s          Motion       to     Exceed          Page

  Limitations      [Doc.   14];     Defendant       Sionic Mobile             Corporation’s

  Motion to Lift Seal and for Leave to File Additional Reply Brief

  in Support of its Motion to Disqualify [Doc. 25]; and Plaintiff

  Berkeley Ventures        II,    LLC’s Request for Hearing on Motion to

  Dismiss (hereinafter “Motion for a Hearing”)                    [Doc. 32]          .        For the

  reasons    provided      below,     the    Court     DENIES     Defendant              Sionic’s

  Motion    to   Disqualify,        Defendant       Sionic’s      Motion        to       Dismiss,

  Defendant      Sionic’s Motion to Lift             Seal and for Leave to File

  Additional Reply Brief in Support of its Motion to Disqualify,



       ‘Doc. 10 is the Memorandum in Support of Sionic Mobile
  Corporation’s Motion to Dismiss and Doc. 11 is Defendant Sionic
  Mobil Corporation’s Motion to Dismiss.     The Court therefore
  treats Docs. 10 and 11 as Defendant Sionic’s Motion to Dismiss.
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 2 of 32



  and     Plaintiff’s       Motion           for    a     Hearing.               The        Court           GRANTS
  Defendant Sicnic’s Motion to Exceed Page Limitations.
  I.      INTRODUCTION
          The    facts     from    Plaintiff’s                 complaint           [Doc.          1]        are   as
  follows.       Plaintiff Berkeley Venture II, LLC (“Plaintiff”) is a
  private equity fund affiliated with Berkeley Capital Partners,
  LLC [Doc. 1 at 1—2 ¶ 1]               .     Defendant Sionic Mobile Corporation
  (“Sionic”) was formed as a Georgia limited liability company in
  January of       2010     by    its        founder,           Defendant          Ronald          D.        Herman
  (“Herman”)       [Doc.    1 at 4           ¶ 9]   .      Plaintiff alleges that since
  Defendant       Sionic’s        formation,             Defendant           Herman           and          certain
  members of its board of directors                              (hereinafter,                “the Board”)
  have systematically attempted to raise capital from a variety of
  investors       claiming        Sionic          was     on     the        cusp       of     experiencing
  exponential growth, sustained profits, and imediate acquisition
  that would result in financial security for investors who took
  advantage of this “once in a lifetime” investment opportunity
  [Doc.    1 at 4 ¶ 10]      .     Plaintiff claims that Defendants and the
  Board used deceptive sales strategies consisting of artificial
  deadlines,        shortened               due     diligence               periods,               fabricated
  scarcities of shares,             grossly inflated projections,                                  false and
  misleading        sales         literature,               alleged              partnerships,                    and
  overstated technology capabilities [Doc. 1 at 3 ¶ 11]                                                .     Sionic
  also allegedly raised capital by facilitating sales of “soon to
  be    expiring”        unexercised              employee            warrants         to         prospective
  investors [Doc. 1 at 5 ¶ 13]
          Sionic boasts that                it has raised more than $18 million
  since    its    inception        in       2010        [Doc.     1    at    5     ¶    12]   .            However,

                                                    —2—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 3 of 32



  according to Form D Notices of Exempt Offering of Securities
  filed with the SEC and various states, Sionic has only raised:
  (i)   $1,290,000 out of $2,500,000 offered on June 6,                                 2011; and
  (ii) $0 out of $3,000,000 offered on September 25, 2013 [Doc. 1
  at 5 ¶ 12; Doc. 1—1]           .    Plaintiff contends that despite its fund—
  raising efforts,             Sionic continued to underperform,                        failed to
  meet any of the promised growth metrics,                              failed to generate
  significant           revenue,       and    failed      to       complete    its     technology
  platforms      [Doc.        1 at 5—6 ¶ 14]         .    Instead, Sionic continued to
  operate with substantial losses exceeding millions per year; in
  2017 alone,           Sionic lost a total of $4.8 million                      [Doc.       1 at 6
  ¶ 14].
          In   an       effort       to   keep      investors         from     lodging       formal
  complaints or filing suits,                     Defendants allegedly attempted to
  pacify investors             [Doc.      1 at 6 ¶ 16]         .     Plaintiff claims,         upon
  information and belief, that some investors donated their shares
  to one or more charities at inflated share prices to generate
  charitable            tax   deductions,           thereby        enabling     Defendants        to
  continue      raising        capital        for    Sionic without publicizing the
  company’s losses [Doc. 1 at 6 ¶~T 17, 18].
          Plaintiff’s          Chief         Executive         Officer,       Anthony        Palazzo
  (“Palazzo”), was introduced to Defendants by a Board member via
  e—mail (the “Introductory E-mail”) on October 25, 2017                                     [Doc. 1
  at 7 ¶ 20]        .     Attached to the e—mail was a summary of Sionic,
  dated October 2017 (the “Executive Summary”) and a company fact
  sheet dated October 12,                  2017     (the “Fact Sheet”)               [Doc.   1 at 7
  ¶ 21)   .    In its e—mail, Sionic encouraged Plaintiff to invest in
  Sionic at $2.00 per share, valuing the company at approximately

                                                    —3—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 4 of 32



  $85 million [Doc. 1 at 7 ¶ 22]             .     The e—mail stated, in relevant
  part:
          I wanted to just make it clear that they have a
          week(s) to close out investors       they could very
                                                           .    .    .

          well be done raising funds in 10 days [and] this is
          probably not going to be enough time for your normal
          due diligence for your clients to consider, but it
          might be something you can get comfortable with
          quickly for smaller personal investments. This is my
          favorite tech company in our portfolio.            I                                .           .

          personally did the initial technology due diligence
          review 2 years ago for the Series B round.
  [Doc.     1   at   8   91   23]        Defendant        Herman              thereafter                      invited
  Plaintiff to meet and visit Sionic offices in Atlanta,                                                       saying
  “[it’s]       important      for me to disclose current                               state and step
  through financial pro formas”                   [Doc.        1 at 8 ¶ 24]                           Two dates
  later, on October 27, 2017,               Plaintiff joined a conference call
  to discuss Sionic’s history,                   business plan,                     and its need for
  capital [Doc. 1 at 8 ¶ 24].
          On October 27, 2017, Palazzo asked Defendant Herman to send
  him any information on the prospective investment, including a
  private placement memorandum, cap table, slide presentation, and
  other     diligence         materials     available                [Doc.          1    at           8        ¶    25]
  Defendant Herman wrote in response “our Offering Memorandum is
  two years old and of no relevance” [Doc. 1 at 8 ¶ 25]                                           .           Instead,
  he   provided      a   cap    table     showing         approximately                   38.4                million
  shares of stock, options,               and warrants issued and outstanding
  [Doc. 1 at 8—9 ¶ 25; Doc. 1—5].
          Representatives           of   Plaintiff             met           with       Sionic                 at    its
  headquarters in Atlanta on October 31, 2017 [Doc. 1 at 9 ¶ 26]
  Following this meeting,                Palazzo requested a breakdown of the
  proposed use of funds [Doc. 1 at 9 91 26]                              .    Sionic responded on


                                             —4—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 5 of 32



  November 1,       2017,       outlining the proposed use of funds for 90
  days    (the “Use of Funds E—mail”)                   [Doc. 1 at 9 ¶ 26; Doc. 1—6]
  Plaintiff also received an updated pro forma via e—mail, showing
  detailed revenue and projections for each customer [Dcc. 1 at 9
  ¶ 26; Doc. 1—7]              On November 2, 2017, Plaintiff requested and
  received a        schedule of debt              from Sionic showing outstanding
  notes owed to Defendant Herman and other Board members [Doc. 1
  at 9 91 27;       Doc.       1-8]   .    On November 8,          2017,         Defendants sent
  Plaintiff     a     number          of    investment          documents          to        be     signed
  including:        (i)    a     Subscription           Agreement;          (ii)        an        Investor
  Questionnaire;          (iii) Sionic’s Amended and Restated Shareholder
  Agreement;    (iv) Joinder to the Shareholders’ Agreement; and (v)
  Sionic’s     wire        instructions           (collectively,                 the    “Investment
  Documents”)       [Doc.       1 at 10 91 28;           Doc.    1—9]   .        On November 20,
  2017,    Defendant Herman sent Plaintiff an e—mail                                    (the “E—Mail
  Update”)    to provide an update on Sionic’s business activities
  and encourage Plaintiff to finalize its investment [Doc. 1 at 10
  ¶ 29; Doc.    1—10]      .     Plaintiff sent Sionic signed copies of the
  Investment Documents and wired $1,600,000 into Sionic Bank’s
  account for 800,000 shares of common stock two days later on
  December 7, 2017             [Doc. 1 at 10 ¶ 30; Doc. 1—11].
          Plaintiff        contends         its   due     diligence          period           began     on
  October 25, 2017 with the Introductory E-mail, and was shortened
  as a result of the false deadlines imposed by Defendants through
  the investment date of December 7,                       2017     [Doc.         1 at 11 ¶ 31]
  Almost     immediately          after       accepting          Plaintiff’s             investment,
  Defendants        allegedly             began   backtracking              on     their           written
  promises,     guaranteed                partnership       agreements,                and         revenue

                                                  —5—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 6 of 32



  projections [Doc. 1 at 11 ¶ 32]                         In an e—mail dated January 19,
  21018, a Board member informed Plaintiff “(1) not to expect ‘a
  lot of              revenue in Qi’       despite promises days                    earlier of             $10
  million in Qi revenue as stated in the Proforma Spreadsheet and
  (2)     that          the   key   airline    relationship           projected to                  onboard
  30,000,000 users on January 1, 2018 according to the Executive
  Summary was not being pushed so resources could be focused ‘on
  other endeavors’” [Doc. 1 at 11 ¶ 32; Doc. 1—12].
          Plaintiff also contends that Defendants made a number of
  material             misrepresentations         to      Plaintiff       on      which        Plaintiff
  relied to make its investment decision.                        According to Plaintiff,
  the     Executive           Summary,     Fact     Sheet,     and       Proforma            Spreadsheet
  provided by Defendants                   contained a number of such false and
  misleading statements [~g Doc. 1 at 12—17 ¶ 34—35, and at 19—21
  ¶     40]       .     Plaintiff     claims      the      Executive          Summary             made     the
  following false misrepresentations:
              •         “We connect brick and mortar merchants with millions
                        of consumers”      [Doc. 1 at 12 ¶ 34]            .       Plaintiff claims
                        that Defendants were not connecting with millions of
                        consumers     in    2017,       but    instead            had        only        1,200
                        subscribers at the time.
              •         “General Motors Partnership”              -      “we earn 50% of the
                        $20—$40 CPM rate”         [Doc.       1 at 13 ¶ 34]              .        Plaintiff
                        claims      that   Defendant          Sionic          did        not       have         a
                        partnership or formal agreement with GM in 2017 that
                        allowed for this fee sharing arrangement.
              •         “[P]ayment commerce platform”                —    “we earn ~ to 5% of
                        POS   transaction      amounts”         [Doc.         1     at       13     ¶     34]

                                                    —6—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 7 of 32



              Plaintiff           claims   no        such    commerce      platform        ever
              generated sales revenue at these levels.
              “Loyalty       app     partners         in     auto,     airline,       banking,
              hotel,    mobile phone,            insurance and other channels”
              [Doc. 1 at 14 ¶ 34]          .     Plaintiff claims no such formal
              partnerships or agreements ever existed.
              “30,000,000 users on January 1 for Airline 1” [Doc. 1
              at 14 ¶ 34]     .     This representation was included as part
              of a graph describing how and when Sionic was reaching
              customers.           It indicated that Defendant Sionic had
              finalized      a      deal   with       a     major    airline     that     would
              generate       30,000,000         users        beginning    on     January     1,
              2018.     Plaintiff claims Defendant Sionic had no such
              finalized agreement in place with any airline and did
              not     have    the     technology             or     capacity     to     capture
              30,000,000 users in 2017.
              “25,000,000 users on January 1 for Healthcare 1” [Doc.
              1 at 14—15 ¶ 34]        .    This representation was included as
              part of the graph described above.                        It indicated that
              Defendant Sionic had finalized a deal with a major
              healthcare          provider      that        would     generate        25,000,00
              users beginning on January 1, 2018.                        Plaintiff claims
              Defendant Sionic had no such finalized agreement in
              place with any healthcare provider and did not have
              the technology or capacity to capture 25,000,000 users
              in 2017.
              “Exponential growth projections” [Doc. 1 at 15 ¶ 34]
              Plaintiff contends the exponential growth projected by

                                               —7—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 8 of 32



              Defendant Sionic of $274,317,184 in sales in 2018 and
              $1,395,166,306               in     sales      in   2019        was    not        possible
              because Sionic had not actually formalized agreements
              with any of the strategic partners and did not have
              the             technology        or      capacity         to         support          these
              projections.
        •     “$18.7 million funded” [Doc. 1 at 16 ¶ 34].                                   Plaintiff
              claims Defendant Sionic falsely represented that it
              had already raised $18.7 million in capital by October
              2017.
        •     “12     patents         and trademarks”                [Doc.     1     at    16    ¶    34]
              Plaintiff contends Defendant Sionic maintained only
              one patent and therefore falsely represented the total
              number of Defendants’ intellectual property rights.
        Plaintiff             contends     that       the    Fact     Sheet         contained          the
  following false and misleading statements:
        •     “28 full time employees and contractors” [Doc. 1 at 17
              ¶ 35]       .     Plaintiff claims Defendant Sionic employed a
              few individuals               in       2017,     but    it     did not        have       the
              represented total number of full time employees at the
              time the Fact Sheet was provided to Plaintiff.
        •     “Multiple non—disclosed patents pending” [Doc. 1 at 17
              ¶ 35]   .        Plaintiff claims Defendant Sionic did not have
              any non—disclosed patents pending.
        Plaintiff contends the Proforma Spreadsheet contained false
  and   misleading            statements        regarding         projected          revenue          with
  companies    such            as   General          Motors,      Carrabbas,              Five       Guys,
  Starbucks, and JetBlue, when in actuality Defendant Sionic had

                                                  —8—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 9 of 32



  actually never finalized deals with these companies [~ Doc. 1
  at 19—21 ¶ 40]         Plaintiff also contends that Defendant Herman
  made a series of material misrepresentations during an in-person
  meeting on October 31, 2017                      [see Doc. 1 at 21—25 9191 41—45]
        In its Use of Funds E-mail, Defendants allegedly agreed not
  to use any of Plaintiff’s investment to repay loans from company
  executives and board members, but instead to spend $400,000 on
  Compliance and Security,              $300,000 on Artificial Intelligence,
  $250,000 on order/pay ahead,                      $150,000 on automotive platform
  integration, $50,000 on beacons and $700,000 to offset operating
  losses    [Dcc.   1    at    17—18       ¶       36].                 However,        upon    Plaintiff’s
  information and belief, Sonic did not use Plaintiff’s investment
  as allocated in the Use of Funds E—mail, instead repaying loans
  from Defendant Herman and others in direct contradiction to the
  promises made to Plaintiff before its investment [Dcc. 1 at 18
  91 37].
        Sionic also provided Plaintiff with a written Debt Schedule
  in which Defendant Herman represented he had loaned Sionic more
  than $550,000     [Dcc.      1 at 18 ¶ 38].                           However, upon Plaintiff’s
  information and belief, this was simply delayed compensation foz~
  salaries and benefits Herman claimed he was entitled to receive
  from the company [Doc. 1 at 18 ¶ 38]                              .     Plaintiff contends these
  alleged   “loans”      were        paid back                 to        Herman     after       Plaintiff’s
  investment     [Doc.    1     at    18       ¶    38]    .             Defendants        also    provided
  Plaintiff with the November 20,                         2017 E—Mail Update,                      in which
  Defendant     Herman        represented             that               “(1)     the    agreement        with
  Southwest Airlines was almost complete,                                       (2) the GM soft launch
  was   going   ‘fine’,        and     (3)         Xevo,            NorthOut        and        Freedome    Pay

                                                    —9—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 10 of 32



   agreements were to be executed in mid-December” [Doc. 1 at 18-19
   ¶    39]   .         Plaintiffs       contend    that    based      on   actual       financial
   information from 2018 [see Doc. 1-13], none of these statements
  were true [Doc. 1 at 18—19 ¶ 39]
          Plaintiff filed the instant lawsuit on December 7,                                  2019,
  claiming that Defendants violated federal security laws under §
   10(b) of the Security Exchanges Act (the “Securities Act”)                                   (15
  U.S.C. § 78j(b)), Rule lOb—S thereunder (17 C.F.R. § 240.lOb—5),
  and     §       17(a)     of    the     Securities       Act   (15    U.S.C.       §     77q(a)).
   Plaintiff             also     alleges      that       Defendant         Sionic       committed
  registration violations prohibited by §~ 5(a)                               and 5(c)       of the
  Securities Act (15 U.S.C. §~ 77e(a), 77e(c)).                              Count I brings a
  claim against Defendants                    for Securities           Fraud,    and Count       II
  brings          a     claim     against     Defendants         for    common       law     fraud.
  Plaintiff additionally seeks punitive damages.
  II.     MOTION TO DISMISS

          The Court begins with Defendant Sionic’s Motion to Dismiss
   [Docs.         10,    11], as its resolution has the potential to render
  the remaining motions moot.                      Defendant Sionic first argues that
  Plaintiff’s complaint fails to state a claim under Federal Rule
  of Civil Procedure 12(b) (6).
          Rule 12(b) (6) permits dismissal of a complaint for “failure
  to state a claim upon which relief can be granted.”                                      Fed. R.
  Civ. P. 12(b) (6).               In ruling on a pending motion to dismiss, all
  of the factual allegations in a plaintiff’s complaint must be
  accepted as true and construed in the light most favorable to
  plaintiff.              Young        Apartments,    Inc. v. Town of Jupiter.                Fla.,
  529 F.3d 1027,                1037    (11th Cir.     2008)     (citation omitted)              To

                                                   -10-
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 11 of 32



   survive a motion to dismiss “a complaint must contain sufficient
   factual matter,          accepted as true,            to state a claim to relief
   that is plausible on its face.”                      Ashcroft v.          Icibal,    556 U.s.
   662, 678 (2009)         (citation and internal quotation marks omitted)
   “A claim has           facial    plausibility when               the   plaintiff        pleads
   factual content that allows the court to draw the reasonable
   inference       that     the    defendant      is     liable       for    the     misconduct
  alleged.”        .j~
          The Rule 12(b) (6) standard “calls for enough fact to raise
  a reasonable expectation that discovery will reveal evidence” of
  the     claim.      Bell Atl.        Corp.     v.    Twombly,        550    U.S.      544,   556
   (2007)   .    It is not necessary for a complaint to set out all the
   facts in detail, but a plaintiff has to at least allege “enough
   factual matter (taken as true) to suggest” the existence of the
  required elements of the claim.                       It.; a~ also Watts v. Fla.
   Int’l univ., 495 F.3d 1289, 1296 (11th Cir. 2007).
          The elements of a § 10(b)               or Rule lOb-5 cause of action
  are:    “(1)     the defendant made a false statement or omission of
  material fact           (2)   with scienter          (3)       upon which the plaintiff
  justifiably relied (4) that proximately caused the plaintiff’s
  damages.”         Bruschi v.       Brown,      876 F.2d 1526,              1528      (11th Cir.
   1989); see also Robbins v. Kroger Props., Inc., 116 F.3d 1441,
   1447   (11th Cir. 1997); Gochnauer v. A.G. Edwards                           &   Sons, Inc.,
  810 F.2d 1042, 1046              (11th Cir. 1987)          .    Therefore, to survive a
  motion to dismiss, Plaintiff’s complaint must sufficiently plead
  each of these elements.               The Court addresses each element in
  turn.



                                               —11-~
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 12 of 32



          A.      A Misstatement or Omission

          Defendant          Sionic        first       argues     that       Plaintiff           failed to
   adequately plead             that        Defendants          made     a       false        statement    or
   omission of material fact.                     Ordinarily a complaint is adequately
  pleaded if it meets Rule 8(a) (2)’s requirement of a ‘~short and
  plain        statement       of     the        claim     showing          that        the    pleader     is
   entitled to relief.”                Fed. R. Civ. P. 8(a) (2); Mizzaro v. Home
   Depot,      Inc.,     544 F.3d 1230,                1237     (11th Cir.          2008).           However,
   securities          fraud     claims           are     also       subject        to        Rule     9(b)’s
  heightened pleading requirements,                             as modified by the Private
   Securities Litigation Reform Act (“PSLRA”)                                *     Mizzaro, 544 F.3d
   at    1237.           Rule        9(b)        provides         that           “the       circumstances
   constituting           fraud        or         mistake          shall          be        stated       with
  particularity.”              Fed. R. Civ. P. 9(b);                   .~        also FindWhat Inv’r
  Gro.    v.     Findwhat.com,             658    F.3d 1282,           1296        (11th Cir.          2011).
   “The particularity rule serves an important purpose in fraud
  actions by alerting defendants to the precise misconduct with
  which        they    are      charged          and      protecting             defendants           against
   spurious charges of immoral and fraudulent behavior.”                                         Durham v.
  Bus.      Mgmt.      Assocs.,        847        F.2d     1505,       1511        (11th       Cir.     1988)
   (internal quotation marks and citation omitted) ;                                    a      also Ziemba
  v.     Cascade       Int’l        Inc.,        256     F.3d    1194,           1203       (2001).       The
   “[f]ailure to satisfy Rule 9(b)                        is a ground for dismissal of a
  complaint.”            FindWhat,          658    F.3d at           1296        (citing Corsello v.
  Lincare,        Inc.,      428      F.3d        1008,       1012     (11th        Cir.       2005)      (per
  curiam))
          In     1995,    “[a]s        a     check       against       abusive              litigation     by
  private parties,” Tellabs, Inc. v. Makor Issues & Rights. Ltd.,

                                                       —12—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 13 of 32



   551    u.s.        308,    313    (2007),   Congress enacted 15 U.S.C. § 78u—4,
   known     as       PSLRA.         FindWhat,       658       F.3d at    1296.        Among     other
   changes,           the     PSLRA       slightly         altered       9(b)’s    particularity
   requirement           by mandating          that        a    securities       fraud    complaint
   specify:
            (1) precisely what statements were made in what
           documents or oral representations or what omissions
           were made, and (2) the time and place of each such
           statement and the person responsible for making (or,
           in the case of omissions, not making) same, and (3)
           the content of such statements and the manner in which
           they misled the plaintiff, and (4) what the defendants
           obtained as a consequence of the fraud.
   Brooks v. Blue Cross               &   Blue shield of Fla., Inc., 116 F.3d 1364,
   1371     (11th Cir.          1997)      (internal quotation marks and citation
  omitted);            see also 15 U.S.C.             § 78u—4(b) (1)(B);           Findwhat,       658
   F.3d at 1296.
           Defendant           Sionic     first      argues      that     Plaintiff failed to
  plead the precise misrepresentations purportedly made and why
  they      were        misleading.            The    Court       disagrees.           Plaintiff’s
  complaint clearly delineates each statement Plaintiff contends
  was misleading and why it was misleading [~ Section I,                                         supra
  at      6-10]   .          Defendant      Sionic      next      attempts        to     argue    that
  Plaintiff            misconstrued         fragmented           quotes     to     fabricate       the
  appearance of a misrepresentation.                            However, this argument gets
  to the merits of Plaintiff’s claim.                             At the motion to dismiss
  stage,     and in reading Plaintiff’s                         complaint        in a light most
  favorable to it,                  the Court finds that Plaintiff sufficiently
  pleaded with particularity the alleged misrepresentations made
  and how they were misleading.




                                                     —13—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 14 of 32



           The complaint likewise specifies which documents contained
     the misleading statements and when Defendants disseminated those
     documents,     thereby satisfying the requirement                    that    Plaintiff
     plead the time and place of each statement.                The complaint also
     clearly avers what Plaintiff contends Defendants obtained as a
     result of making those statements: Plaintiff’s investment.                          The
     Court therefore finds that Plaintiff sufficiently pleaded with
     particularity the first element of a securities fraud claim.
           B.      Scienter

           Defendant Sionic next argues that             Plaintiff’s complaint
     failed to adequately plead the second element of a securities
     fraud claim:       scienter.   As with the first element,                    the PSLRA
     also raised the standard for pleading scienter.                        Mizzaro,     544
     F.3d at 1239.       Specifically, in any securities fraud action,
           in which the plaintiff may recover money damages only
           on proof that the defendant acted with a particular
           state of mind, the complaint shall, with respect to
           each act or omission alleged to violate this chapter,
           state with particularity facts giving rise to a strong
           inference that the defendant acted with the required
           state of mind.
     15   U.S.C.    §    78u—4(b) (2) (A);   Mizzaro,         544        F.3d     at   1238.
 I   Therefore, a claimant in a securities fraud action must plead
     the requisite scienter element with particularity.                            Mizzaro,
     F.3d at 1238.
           To satisfy the scienter element, Defendant Sionic must have
     acted with either ‘~intent to deceive, manipulate, or defraud” or
     “severe     recklessness.”      Mizzaro,    544    F.3d        at     1238     (quoting
     Bryant v. Avado Brands,        Inc.,    187 F.3d 1271,              1282     (11th Cir.
     1999))     (internal quotation marks omitted)        .         The United States



                                         —14—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 15 of 32



   Court of Appeals for the Eleventh Circuit has described “severe
   recklessness” as
          those     highly    unreasonable     omissions     or
          misrepresentations that involve not merely simple or
          even inexcusable negligence, but an extreme departure
          from the standards of ordinary care and that present
          a danger of misleading buyers or sellings which is
          either known to the defendant or is so obvious that
          the defendant must have been aware of it.
   Id.    (quoting Bryant,             187   F.3d at        1282 n.l8)        .     Therefore,         to
   survive     a     motion       to     dismiss,          Plaintiff          must     plead         with
  particularity           facts    giving      rise        to   a        strong   inference          that
   Defendants either intended to defraud investors or were severely
   reckless        when    they    made      the    allegedly             false   or        incomplete
   statements.          See id.
          To determine whether scienter is well pleaded, the Court
   follows    a     three—step approach:               “(1)         it    accepts      as    true     all
  allegations in the complaint;                      (2)    it considers the complaint
  holistically along with other sources ordinarily explained in
  ruling      on    a     Rule    12(b) (6)        motion       to       dismiss;      and     (3)     it
  considers plausible opposing inferences.”                                Damian v. Montgomery
  Cty. Bankshares, Inc., 981 F. Supp. 2d 1368, 1380—81 (M.D. Ga.
  2013)    (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551
  U.S. 308, 322—23           (2007)).        In short, the Court must ask: ‘~When
  the allegations are accepted as true and taken collectively,
  would a reasonable person deem the inference of scienter at
  least as strong as any opposing inference?”                                 Tellabs, 551 U.S.
  at 326;     see also Mizzaro,              544 F.3d at 1239                 (contrasting this
  inquiry with the summary judgment standard which asks whether
  reasonable jurors could find that the plaintiff is entitled to
  a verdict)

                                               —15—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 16 of 32



        The     Court    finds       that    Plaintiff         has    pleaded   facts       with
  particularity         that     give       rise   to     a    strong      inference        that
   Defendants were severely reckless.                         According to Plaintiff’s
   complaint,     Defendants          represented         Sionic      as   having      working
   relationships with a number of companies with which it had no
   formal agreements or contracts.                   Defendants represented Sionic
  as having millions of consumers when in fact it had only 1,200.
  Defendants represented Sionic as having $18.7 million funded,
  when in fact it did not.                Defendant is correct that a number of
  statements      Plaintiff       references         as       “misrepresentations”           are
  simply projections that did not come to fruition.2                                 However,
  when viewed collectively, Plaintiff’s allegations are more than
  enough to suggest that Defendants acted with, at the very least,
  severe      recklessness           when    providing          Plaintiff       with     false
  statements in an attempt to induce Plaintiff to invest.
        C.      Justifiable Reliance
        Next, Defendant Sionic argues that PlaintIff could not have
  justifiably       relied           on      any     of        Defendants’        purported
  misrepresentations.           For a federal securities claim, justifiable
  reliance means         that    a    plaintiff         “reasonably        relied”     on    the
  specific alleged misstatement.                   In re Infocure Sec. Litig., 210
  F. Supp. 2d 1331,        1349       (N.D. Ga. 2002).               The Eleventh Circuit
  has explained justifiable reliance as follows:



       2For example, Plaintiff contends the exponential growth
  projected by Defendant Sionic of $274,317,184 in sales in 2018
  and $1,395,166,306 in sales in 2019 was not possible because
  Sionic had not actually formalized agreements with any of the
  strategic partners and did not have the technology or capacity
  to support these projections [Doc. 1 at 15 ¶ 34]

                                              —16—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 17 of 32



         A    showing   of    Plaintiff[’s]  reliance    on  the
         misrepresented or omitted information is necessary to
         satisfy the fcurth element of a Rule lOb-5 cause of
         action.    This Circuit requires “reasonable reliance”
         upon the material misrepresentations, a test of
         subjective reliance tempered by the requirement of
         “due diligence” on the part of the plaintiff.       Not
         only must an individual actually rely on the
         information     provided,   this   reliance    must  be
         “justifiable,” i.e., with the exercise of reasonable
         diligence one still could not have discovered the
         truth     behind     the   fraudulent     omission   or
         misrepresentation.
  Gochnauer, 810 F.2d at 1047.
         The Court considers         a number of    factors   in determining
  whether there was justifiable reliance:
          (1) the sophistication and expertise of the plaintiff
         in financial and security matters; (2) the existence
         of long standing business or personal relationships
         between the plaintiff and the defendant; (3) the
         plaintiff’s access to relevant information; (4) the
         existence of a fiduciary relationship owed by the
         defendant to the plaintiff; (5) concealment of fraud
         by the defendant; (6) whether the plaintiff initiated
         the stock transaction or sought to expedite the
         transaction;   and    (8)  [sic]  the  generality   or
         specificity of the misrepresentations.
  Bruschi v. Brown, 876 F.2d 1526, 1529 (11th Cir. 1989); see also
  In re Infocure, 210 F. Supp. 2d at 1349—50.
         Defendant Sionic argues that as a Registered Investment
  Advisor    with   a   half   billion    dollars    under    management    and
  experience    in numerous     private equity deals,         Plaintiff    is a
  sophisticated investor.            Defendant Sionic therefore contends
  that    Plaintiff     had    the    sophistication    and    resources     to
  understand the information it received from Sionic and to know
  what to request.       According to Defendant Sionic,         a reasonably
  diligent investor in Plaintiff’s position would have discovered
  the amount of Sionic’s subscribers,           whether income was being
  generated from the partners with whom Sionic claimed it worked,

                                       —17—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 18 of 32



   and whether Sionic had existing contracts or agreements with
   those partners.              Defendant Sionic also contends it cautioned
   Plaintiff that Sionic was high risk and early stage and might be
   unable to implement its business plan.
          The         Court    finds    Defendant          Sionic’s       argument       premature.
   Even     if    Plaintiff       is    a     sophisticated investor,               and even if
   Plaintiff           could    have     or    should          have   done   more     during     due
   diligence, questions of due diligence often must be resolved by
   the trier of fact.                  TSG Water Res..            Inc. v.    D’Alba & Donovan
  Certified Public Accountants, P.C., 260 F. App’x 191, 200 (11th
  Cir.    2007);        ~      also Damian,          255 F.       Supp.    3d at 1282       (“[T]he
  question of reasonable reliance is typically a fact question,
  and therefore failure to sufficiently plead reliance is rarely
  a basis for dismissing a claim.”)                        .     Here, there is not enough
  evidence before              the     Court    to    rule       as   a matter      of    law   that
   Plaintiff could have done more during due diligence,                                     thereby
  making its reliance on Defendants’ purported misrepresentations
  unjustified.            The Court therefore declines to address Defendant
   Sionic’s justifiable reliance argument at the motion to dismiss
   stage.
          D.          Proximate Causation
          Defendant Sionic next argues that Plaintiff has failed to
   successfully plead the nexus between Defendants’ statements and
   Plaintiff’s decision to purchase securities.                               The Court finds
  this      argument          likewise      without        merit.         Plaintiff      pleaded   a
  number         of    times     throughout          the       complaint     that     Defendants’
  allegedly fraudulent statements “were relied upon by [Plaintiff~
  in making its investment decisions” [see Doc. 1 at 12 ¶ 34, 17

                                                 —18—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 19 of 32



   ¶ 35,    19 ¶ 40,     21 ¶ 41].             Plaintiff also pleaded that “[t]he
   misrepresentations             and     omissions             detailed      [throughout       the
   complaint]        were     ‘material’             to         [Plaintiff]     and     used     by
   [Plaintiff]       in making its decision to invest $1.6 million in
   Sionic Mobile in exchange for 800,000 shares of common stock”
   [Doc. 1 at 26 ¶ 44]        .     The Court therefore finds that Plaintiff
   sufficiently pleaded proximate causation.
           E.      Damages

           Defendant Sionic makes two arguments related to damages.
   First,       Defendant         Sionic       argues           that    Plaintiff       has     not
   articulated        actionable          damages.                However,     the     complaint
   expressly asserts          damages          “in    an    amount      not   less     than    $1.6
  million[,]” the amount                 Plaintiff claims to have                    invested in
   Defendant Sionic [Doc. 1 at 27 ¶ 47]                     .     The Court therefore finds
  this argument without merit.
           Defendant    Sionic          also    argues          that   Plaintiff’s      punitive
  damages claim should be dismissed because punitive damages are
  not recoverable           for a securities                fraud claim.           Defendant     is
  correct that security fraud cases are limited to actual damages.
  See Pelletier v.           Stuart—James Co.,                  863 F.2d 1550,        1557    (11th
  Cir.     1989)    (noting security fraud cases are limited to actual
  damages,      which does not             include punitive damages) ;                  Woods v.
  Barnett Bank of Ft.              Lauderdale,            765 F.2d 1004,        1013—13       (11th
  Cir.     1985)     (“Punitive         damages       are       not    available      in a    lOb—5
  action.”).        However, Plaintiff’s request for punitive damages is
  derivative not of its lOb—S claim, but of its state law fraud
  claim, which does allow the recovery of punitive damages.                                     See
  O.C.G.A. § 51-12-5.1(b)                (“Punitive damages may be awarded only

                                                —19—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 20 of 32



   in   such     tort       actions     in     which     it       is    proven    by   clear        and
  convincing evidence that the defendant’s actions showed willful
  misconduct,          malice,        fraud,    wantonness,              oppression,        or     that
  entire       want     of    care     which     would        raise        the   presumption         of
  conscious indifference to consequences.”).
          It is true that punitive damages are not recoverable if the
  underlying state law fraud claim fails.                              ~ Pelletier, 863 F.2d
  at 1559; Curry v. TD Ameritrade, Inc., CIVIL ACTION NO. 1:14-CV-
  1361—LMM,          2015    WL   11251449,       at    *15        (“under Georgia          law,     ‘a
  plaintiff cannot recover punitive damages when the underlying
  tort claim fails.’”)                (citing Lewis v. Meredith Corp.,                      293 Ga.
  App. 747, 749 (2009)).               Like Plaintiff’s claim under Rule 10b—5,
  fraud        under        Georgia      law     has        five        elements:      “a        false
  representation by a defendant, scienter, intention to induce the
  plaintiff to act or refrain from acting, justifiable reliance by
  plaintiff,         and damage to plaintiff.”                         Insight Tech.,       Inc.     v.
  Freightcheck,             280 Ga.    App.     19,    28        (2006);    see also Tharp v.
  Vesta Holdings I, LLC, 276 Ga. App. 901, 904—05 (2005)                               .     For the
  reasons provided above,               Plaintiff has sufficiently pleaded the
  elements of its state law fraud claim.                                 Plaintiff’s punitive
  damages       claim is therefore not                  subject to dismissal                at this
  time.
          F.     Statute of Limitations

          Defendant Sionic last argues that Plaintiff’s securities
  fraud claim is time barred and therefore should be dismissed.
  Securities fraud claims under Section 10(b) and Rule lOb—S are
  subject       to     a     two-year        statute        of     limitations,        28    U.S.C.
  § 1658 (b), which begins to run when the plaintiff discovered, or

                                                 —20—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 21 of 32



   reasonably could have discovered,                        the facts constituting the
  violation-—whichever occurs first.                        Merck      &   Co. v. Reynolds, 559
   U.S.    633,     637   (2010); Monroe Cty.               Emps.      Ret.     Sys. v. S. Co.,
   CIVIL ACTION FILE NO. 1:17-CV~-241-MHC, 2018 WL 1558577, at                                       *    4
   (N.D.     Ga.     Mar.       29,    2018).        Defendant             Sionic        argues     that
   Plaintiff had sufficient information to plead the elements of a
   securities fraud claim on December 5, 2017, the date Plaintiff
  executed the Joinder Agreement and agreed to invest in Defendant
   Sionic.       Sionic contends that Plaintiff had access to documents,
   including financial                statements     for 2015,              2016,    2017       and the
  October         2017    pro     forma,     that    would           have    put     a    reasonably
  diligent         plaintiff          on    notice     of        a    securities          violation.
  Therefore,         according         to    Defendant           Sionic,       the        statute        of
  limitations ran on December 5, 2019.                           Because Plaintiff did not
  file     this     lawsuit       until      December       7,       2019,    Defendant           Sionic
  argues that Plaintiff’s securities fraud claim is untimely.
           Like Defendant Sionic’s justifiable reliance argument, its
  statute of limitations argument is premature.                               Whether Plaintiff
  was reasonable in its investigation during due diligence is a
  question of fact, and the parties must engage in discovery for
  either the Court, at summary judgment, or the jury, at trial, to
  determine the reasonableness of Plaintiff’s efforts.                                          At this
  stage     of     litigation,         the   Court     simply does             not       have     enough
  before it to determine when a reasonable plaintiff would have
  discovered the alleged security violation in this matter and
  therefore when the statute of limitations began to run.                                            For
  these reasons,            the Court DENIES Defendant Sionic’s Motion to



                                                —21—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 22 of 32



   Dismiss [Docs. 10, 11]           .    Defendant Sionic may renew its statute—
   of—limitations argument at summary judgment.
   III. Defendant Sionic’s Motion to Disqualify
         Defendant           Sionic       filed     a    Motion          to     Disqualify           on
   January     30,    2020     [Doc.      9],     asking    the        Court     to        disqualify
   Plaintiff’s counsel of record, Busch, Slipakoff, Mills & Slomka,
  LLC     (“Busch       Slipakoff”),            pursuant       to        Georgia           Rules     of
   Professional Conduct 1.7,                1.9,    1.10 and 3.7.               Adam Slipakoff
   (“Slipakoff”),           a named partner of Busch Slipakoff,                             presently
   serves     as     Busch     Slipakoff’s          Managing           Partner,            Mergers      &
  Acquisitions Chair, and Corporate Securities Chair.                                       According
  to Defendant Sionic, Slipakoff was also the founding partner and
  an    active       member    of       Slipakoff,      LLP,      in     which        capacity       he
  allegedly served as Sionic’s outside general counsel for 2015
  and 2016.
         Plaintiff filed a response in opposition on February 13,
  2020      [Doc.     15].      Plaintiff          argues      that      Slipakoff’s             prior
  engagement         with    Sionic      was     limited to         “a    single,           20-minute
  telephone call two (2) years prior to [Plaintiff’s]                                      investment
  of    Sionic Common         Stock in          December 2017”           [Doc.        15    at   1—2]
  Plaintiff contends            Sionic         did not     disclose           any confidential
  information to Slipakoff during this engagement and that none of
  the legal matters discussed during this engagement are related
  to the instant matter.                 According to Plaintiff, both Defendant
  Sionic and Plaintiff were represented by separate legal counsel,
  unrelated to Slipakoff, at the time the transaction giving rise
  to this lawsuit was finalized.



                                                 —22—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 23 of 32



          In the United States Court of Appeals                                      for the Eleventh
   Circuit,    the test for disqualification is a two-step inquiry.
   The claimant must prove:               (1) “that it once enjoyed an attorney—
   client relationship with the opposing lawyer;” and (2) that “the
  matters      embraced         within        the        pending         suit    are    substantially
   related to the matters or cause of action wherein the attorney
  previously represented it.”                       Cox v. Am. Cast Iron Pipe Co., 847
   F.2d 725,     728       (11th Cir.          1988)           (internal marks and citation
   omitted); ~ also Dodson v Floyd, 539 F. Supp. 1056, 1060 (N.D.
  Ga. 1981)      (citations omitted)                     (“[W]here an attorney represents
  a   party     in    a     matter       in        which       the   adverse           party   is   that
  attorney’s former client, the attorney will be disqualified if
  the subject matter of the two representations are ‘substantially
  related.’”)         (citations         omitted).               The       Court       addresses    each
  element in turn.
          A.    Attorney-Client Relationship

          To   meet       its   burden        of        establishing            an    attorney-client
  relationship between Slipakoff and Defendant Sionic, Defendant
  attached      to        its   motion             an     Attorney-Client              Representation
  Agreement (“the Agreement”)                  .        The Agreement states, in pertinent
  part:
          We are pleased that you have chosen Slipakoff LLP to
          represent you.      This letter will confirm our
          understanding that you have engaged this firm and will
          describe the basis on which our firm will provide
          legal services to you.        We look forward to a
          successful     and     satisfying     attorney—client
          relationship.          Again, we thank you for the
                                 .   .    .

          opportunity to represent [Sionic]     Please sign and      .

          date this engagement letter and return it to my
          attention, retaining the original for your files.




                                                        —23—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 24 of 32



   [Dcc. 9—2 at 28—30]           .     The letter addresses, among other things,
   Slipakoff’s      fees,             expenses,     and         its    procedures        regarding
   conflict of interests or withdrawal from representation.                                      The
   Court therefore finds that Defendant Sionic met its burden of
   establishing an attorney—client relationship.
         B.     “Substantially Related” Matter

         Turning      to        the     second     element,           “the   determination        of
   whether    there        is     a     substantial        relationship           turns    on    the
   possibility,         or           appearance       thereof,            that     confidential
   information might have been given to the attorney in relation to
   the   subsequent matter               in which disqualification                  is    sought.”
   Dodson,    539 F. Supp. at 1060; ~ also State Farm Fire                                  &   Cas.
   Co.   v.   Muller,        CIVIL       ACTION     NO.     2:04-CV-0193—RWS,             2005    WL
   8156148,    at   *2       (N.D.       Ga.   Aug.       15,     2005).         This    typically
   requires the following analysis:
         Initially,    the   Court    must   make    a   factual
         reconstruction of the scope of the prior legal
         representation. Second it must be determined whether
         it is reasonable to infer that the confidential
         information allegedly given would have been given to
         a lawyer representing a client in those matters.
         Finally, it must be determined whether the information
         is relevant to the issues raised in the litigation
         pending against the former client.      The Court must
         place the burden of proving that the present and prior
         representations are substantially related on the party
         seeking disqualification and the focus of the Court’s
         inquiry must be on the precise nature of the
         relationship    between   the   present    and   former
         representations.
   Dodson, 529 F. Supp. at 1061;                  ~      also Muller, 2005 WL 8156148,
  at *2.
         The parties present very different accounts of Slipakoff’s
  relationship with              Defendant        Sionic.             According    to    Defendant
  Sionic, it became involved with Slipakoff on December 4, 2015,

                                                  —24—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 25 of 32



   when Slipakoff was introduced as potential counsel [Doc. 9-1 at
   3]           This meeting allegedly resulted in e-mail correspondence
   and          an    in—person       meeting        in       which       Slipakoff     “promoted          his
   ability             to    represent          Sionic        in    regard       to   investments          and
   securities law,                 in addition to various merger and acquisition
   opportunities” [Doc. 9-1 at 4]                         .   Defendant Sionic claims that on
   December 8, 2015, Slipakoff and Sionic entered into an Attorney—
  Client Representation agreement, under which Slipakoff confirmed
   “we have been engaged to represent Sionic Mobile Corporation
   •    .   .       in regard to various corporate matters” [Doc. 9-1 at 4-5]
   Defendant                Sionic    was       therefore          under      the     impression          that
  Slipakoff was Sionic’s outside general counsel.
                The next day, on December 9, 2015, Defendant Sionic alleges
  to have shared significant sensitive confidential information
  with              Slipakoff,       including        information                on   certain       pending
  business              transactions,            proposed          uses    for    capital,        potential
  target investors and funding sources, business plans, and draft
  promotional and solicitation materials [Doc. 9-1 at 5]                                      .     Shortly
  thereafter,                and     at       Slipakoff’s          request,       Sionic     transmitted
  warrants             for Slipakoff to execute,                      which upon exercise would
  have entitled Slipakoff to become a direct holder of Sionic
  stock [Doc. 9—1 at 5]                   .    On December 11, 2015, Slipakoff e—mailed
  Sionic to confirm he had signed the warrants.                                        In the same e—
  mail, Slipakoff offered to introduce Sionic to a high net worth
  friend he thought would make an appropriate investor [Doc. 9-1
  at 6]         .     To assist with this introduction,                          Slipakoff requested
  various              sensitive          internal        corporate         information,           such     as



                                                      —25—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 26 of 32



   Sionic’s Private Placement Memorandum, pro forma spreadsheets--
   including 2016’s--and historical financials [Doc. 9-1 at 6].
          Slipakoff ultimately failed to fund the warrants, however
   Slipakoff nonetheless responded that “he was incredibly thankful
   that his failure to fund the Warrants had not tainted Herman’s
  view    of    Slipakoff     or     his      firm’s        value”      [Doc.   9—1   at   6].
   Slipakoff assured Defendants that he would continue to “be a
  vocal evangelist for Sionic” and that he had several private
  equity       firms   and   various       high      net        worth   investors     whom he
  thought would be good prospective investors in Defendant Sionic.
  On January 6, 2016, Slipakoff offered to introduce Sionic to a
  potential partner          [Doc.   9—1 at 7]         .        In response,    Herman sent
  Slipakoff an overview of Sionic’s platform, asking Slipakoff to
  review the document           [Doc.      9—1 at          7]      Later that       same day,
  Slipakoff made the introduction.
          On July 12, 2016, Slipakoff requested, and Sionic provided,
  an   updated business         plan       and    financials.            Defendant     Sionic
  contends that it subsequently ceased sending Slipakoff legal
  work on or about August 2016,                  citing a failure to provide the
  level    of    responsiveness         and      sophistication          that    Sionic    was
  assured.       Approximately fourteen months later, Plaintiff became
  an investor in Defendant Sionic.                   Defendant Sionic contends that
  in working together, Slipakoff reviewed financials, promotional
  and investment materials, and other documents that were either
  shared with Slipakoff incident to representation or upon which
  Slipakoff’s advice was requested.                         Defendant Sionic contends
  that at no point did Slipakoff                     seek or provide            a waiver of
  conflict.

                                              —26—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 27 of 32



           Plaintiff contends that Slipakoff’s initial introduction to
   Defendant       Sionic    began        not   as     potential   counsel,    but    with
   Sionic’s solicitation of Slipakoff as a potential investor in
   2015    [Doc. 15 at 3]           According to Plaintiff, Defendant Sionic
   solicited Slipakoff on a number of occasions between October 19,
   2015 and December 8,             2015 for the express purpose of inducing
   Slipakoff to purchase Sionic’s                     Series B Preferred Stock and
   Warrants [Doc. 15 at 3]           .     Plaintiff therefore contends that the
   discussions between Sionic and Slipakoff revolved not around
   representation,          but      around       bringing      Slipakoff     in     as   a
  prospective investor [Doc. 15 at 5]
           Plaintiff further argues that Sionic never sent Slipakoff
  any confidential           information         in    furtherance     of   an attorney—
   client relationship.              To the contrary,          all of the investment
  documents provided to Slipakoff were prepared by Sionic or its
  attorneys to induce Slipakoff to invest in Sionic.                               Despite
  Defendant Sionic’s arguments to the contrary, Plaintiff contends
  that      Slipakoff       never        reviewed      any   financials,     promotional
  materials, or other documents; rather, according to Plaintiff,
  Slipakoff’s “review” of such documents was limited solely to his
  potential        investment       in     Sionic’s      Series    B   Preferred     Stock
  offering.        Plaintiff therefore argues that Defendant Sionic’s
  assertion that Slipakoff provided legal advice is entirely false
  and contradicted by direct evidence.
           The Court turns to a review of the documents provided by
  the parties.        Defendant Sionic first became aware of Slipakoff
  on December 1, 2015 [Doc. 9—2 at 2 91 4], in regard to a donation
  of      Sionic    stock     that        Patrick      Gahan    (“Gahan”),     a   Sionic

                                                —27—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 28 of 32



   stockholder    and     Board    member,                wanted        to   make          to    various
   foundations   and      charities     [Doc.              9-2     at    2   ¶    4]   .        To        help
   facilitate the donation,           Slipakoff LLP,                    as    Gahan’s           lawyers,
   requested a division of an existing Sionic stock certificate
   into multiple smaller certificates                           [Doc.    9—2 at 2 ¶ 5]                .     On
   December 4, 2015, Gahan          introduced Slipakoff to Sionic, which
   resulted in e—mail correspondence between Herman,                                       Gahan,          and
   Slipakoff.    Gahan e—mailed Herman: “Here is a quick preview of
  Adam Slipakoff’s value add            .     .       .    I asked him to share                           five
   intros he could make.         He definitely has more.                         I think he is a
   good strategic partner to consider for the warrants” [Doc. 9-2
  at 20].
        Herman then met with Slipakoff at an in-person meeting on
   December 7, 2015 [Doc. at 9—2 at 3]                     .~    That same day, Slipakoff
  e—mailed Herman for “a copy of the PPM, pro formas, warrants,
  etc.” to evaluate after their meeting [Doc.                                15 at 5;           .a~       also
  Doc. 9-2 at 19]   .     On December 8, 2015, Herman e—mailed someone
  by the name of Spencer White:                       “We are going to engage Adam
  Slipakoff’s firm for gen.           corporate counsel.                         Kevin Kirby has
  done a good job for us, but Adam will bring a greater level of
  urgency and priority.           I should have an engagement letter from
  him by Friday”        [Doc.   9—2 at 25]        .        Herman and Slipakoff signed
  the engagement letter that same day [Doc. 9—2 at 28—30]




       3The parties disagree as to the location of the meeting.
  Plaintiff contends the meeting took place at Sionic’s office
  whereas Defendant Sionic contends the meeting took place at
  Slipakoff’s office [Doc. 9—1 at 3; Doc. 9—2 at 3 ¶ 6; Doc. 15 at
  5]

                                            —28—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 29 of 32



           On December 11, 2015, Slipakoff asked for, and received, a
   copy of Sionic’s non—disclosure agreement and an updated pro
   forma     [Doc.       9-2    at     35]   .    On    December             14,    2015,      Herman     and
   Slipakoff exchanged a number of e—mails regarding Slipakoff’s
   warrants and wiring the funds for said warrants                                          [Doc.      9—2 at
   38].     In this exchange, Slipakoff asked for a copy of Sionic’s
   historical financials, specifically 2014 and 2015 year to date
   [Doc.    9—2     at    37].         Herman        responded that                “[a]ll        historical
   financials are published in the Investor Center along with copy
   of Series B PPM and 2016 quarterly pro forms” [Doc. 9—2 at 37]
           On January 6,             2016,       Slipakoff e—mailed Gahan and Herman
  asking for any marketing materials that explain Sionic’s credit
   card opportunity [Doc.                    9-2 at 46]      .    Herman sent Adam a 2-page
  overview        in     response        [Doc.       9—2     at    46]   .         On   July     12,    2016,
  Slipakoff e—mailed Herman, asking for the latest financials and
  a business plan [Doc. 9—2 at 53]
           The Court           finds    that      based on          the       evidence         before     it,
  Defendant Sionic has not met its burden of proving that the
  present     and prior representations are substantially related.
  The      e—mail      exchanges             cited     are       limited,          and    focus        almost
  entirely        on      either        public         information--such                    as     Sionic’s
  financials—-or information any potential investor may obtain--
  such as the marketing materials or the pro formas.                                        Even if such
  information is related to the instant matter, Defendant Sionic
  fails to articulate why it is reasonable to infer that this
  information,           and any other               information             allegedly given,             was
  confidential.           Based on the nature of the documents and the fact
  that they are the same types of documents shared with Plaintiff,

                                                     —29—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 30 of 32



   it    is   more    reasonable          to   infer      that   they were       shared with
   Slipakoff in his capacity as a potential investor and not as
   Sionic’s counsel.              Although        Defendant Sionic makes the bare
   assertion that Slipakoff reviewed certain documents, Defendant
   fails to produce any evidence supporting this contention.                                   The
   Court therefore DENIES Defendant Sionic’s Motion to Disqualify
   [Doc. 9].
   IV.    MOTION TO EXCEED PAGE LIMITATIONS

          On February 5,            2020,      Defendant Sionic filed a Motion to
  Exceed Page Limitations                 [Doc.     14], asking the Court to extend
  the     twenty-five        page     limit       applicable      to    its    Memorandum in
   Support of its Motion to Dismiss by one page.                              Noting the lack
  of objection thereto, the Court GRANTS Defendant Sionic’s Motion
  to Exceed Page Limitations.
  V.      MOTION TO LIFT SEAL AND FOR LEAVE TO FILE ADDITIONAL REPLY
          BRIEF IN SUPPORT OF ITS MOTION TO DISQUALIFY BUSCH,
          SLIPAKOFF, MILLS & SLOMKA, LLC AS COUNSEL OF RECORD

          On February 13, 2020, Plaintiff filed a Motion for Leave to
   File Under Seal Plaintiff’s Memorandum of Law in Opposition to
   Defendant Sionic Mobile Corporation’ s Motion to Disqualify Busch
  Slipakoff Mills and Slomka LLC as Counsel of Record [Doc. 17]
   Plaintiff asked the Court to file its response under seal to the
  extent it may include communications protected by the attorney-
  client      privilege.            The     Court     granted      Plaintiff’         motion    on
   February 19,       2020       [Doc.    20].      On February 27,           2020,    Defendant
  Sionic      filed     a   Motion        to   Lift       Seal   and    for    Leave    to   File
  Additional Reply Brief in Support of its Motion to Disqualify
  Slipakoff      [Doc.      25]          Defendant Sionic argues that because a
  large       portion       of    Plaintiff’s          response        brief    is     redacted,

                                                  —30--
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 31 of 32



   Defendant has not received notice of the evidence upon which
   Plaintiff        relies       in    its     opposition            to    Sionic’s      Motion   to
   Disqualify.        Defendant Sionic therefore asks the Court to lift
   the seal, allow Sionic to review the full, unredacted version of
   Plaintiff’s response in opposition,                           and grant Sionic leave to
   file an additional reply brief within fourteen days.                                    Because
   the Court finds that Defendant Sionic did not meet its burden of
   establishing that Slipakoff received confidential information
   related     to    the     instant         matter,          the    Court    DENIES     Defendant
   Sionic’s Motion to Lift Seal and for Leave to File Additional
  Reply Brief in Support of its Motion to Disqualify Slipakoff
   [Doc. 25]
  VI.      REQUEST FOR HKARING ON MOTION TO DISMISS

           On June 9,        2020,      Plaintiff filed a Motion for a Hearing
   [Doc.    32],    stating that an oral argument is desired and would
  assist the Court in reaching a decision on Defendant Sionic’s
  Motion to Dismiss.              Because the Court DENIES Defendant Sionic’s
  Motion to Dismiss, the Court likewise DENIES Plaintiff’s.
  VII. CONCIJUSION
           For the reasons provided above, the Court DENIES Defendant
  Sionic’s        Mction     to       Disqualify             [Doc.   9],     Defendant    Sionic’s
  Motion to Dismiss [Docs. 10, 11], Defendant Sionic’s Motion to
  Lift     Seal     and    for    Leave       to    File        Additional      Reply     Brief   in
  Support of its Motion to Disqualify [Doc. 25], and Plaintiff’s
  Motion for a Hearing                 [Doc.       32]   .     The Court GRANTS Defendant
  Sionic’s Motion to Exceed Page Limitations [Doc. 14].




                                                   —31—
Case 1:19-cv-05523-SDG Document 39 Filed 09/02/20 Page 32 of 32



         SO ORDERED, this   _____   day of September,   2020.




                                ORINDA 0. EVANS
                                UNITED STATES DISTRICT JUDGE




                                    —32—
